COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In the Interest of C.J.W., a Child

Appellate case number:      01-18-00514-CV

Trial court case number:    2016-06746J

Trial court:                314th District Court of Harris County

       Appellant, O.P.A. aka O.A., has filed a motion for an extension of time to file his
brief. The motion is granted. Appellant’s brief is due to be filed with this Court no
later than Monday, July 30, 2018. See TEX. R. APP. P. 28.4(a), 38.6(d).
       This appeal involves the termination of the parent-child relationship. Accordingly,
this Court is required to bring the appeal to final disposition within 180 days of June 11,
2018, the date the notice of appeal was filed, so far as reasonably possible. See TEX. R.
JUD. ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. (West 2013).
Accordingly, no further extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: July 12, 2018